DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.
In regards to the applicant’s arguments that the prior art reference Lawson does not disclose a half-cylindrical shape opening, Examiner respectfully disagrees. Applicant states that the opening is a triangular shape and hence does not read on the claim language, but given the claim the broadest reasonable interpretation the prior art does read on the claim language. The opening (44) disclosed by Lawson is considered a triangular half-cylindrical shape opening, since the opening covers half of the cylinder it is considered a “half cylindrical shape opening”. Examiner notes that the term “cylinder or cylindrical” is a 3-dimensional shape, hence why the prior art reads on the claimed ‘half-cylindrical shape opening”.
Since the following grounds of rejection are being maintained, the instant Office action has been made final.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson (Pub. No. US 2004/0079913).
Regarding claim 4, Lawson discloses a two-way valve (60) for flow rate control, comprising: a valve main body (46), which includes a valve seat (inside 48 housing 52 as illustrated in Figures 5 & 6) having a columnar space (inside 48), and has a first valve port (48) formed in one end portion (Fig. 5) of the valve main body (46) in an axial direction (Fig. 5) of the valve seat (Fig. 6) so as to allow flow of a fluid, and a second valve port (50) that is formed in a peripheral wall (Fig. 5) of the valve seat (Fig. 6) to allow flow of the fluid and has a rectangular cross section (paragraph 31); a valve element (52), which is arranged in a freely rotatable manner (paragraph 36) in the valve seat (inside 48) of the valve main body (46), and has a shape forming a part of a cylindrical shape (Fig. 5) having a predetermined central angle (Fig. 4) and having a half-cylindrical shape opening (44) so as to linearly change an opening area (paragraphs 31 and 36) of the second valve port (50); and drive means (12) configured to rotate and drive (paragraph 35) the valve element (52).  
Regarding claim 5, Lawson discloses a two-way valve (60) for flow rate control wherein the valve body (46) is formed of a cylindrical body (Figs. 5-6) having a half-cylindrical portion (50), which is formed into a half-cylindrical shape (Fig. 6) having a predetermined central angle by opening an outer peripheral surface of the cylindrical body (46), and having one end surface thereof in an axial direction being closed (Fig. 6) and another end surface being opened (Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenz (U.S. Patent No. 1,469,421) in view of Lawson (Pub. No. US 2004/0079913).
Regarding claim 6, Lenz discloses a temperature control device (Figs. 1-4), comprising: temperature control means (3 or 26) having a flow passage (13 or 27) for temperature control which allows a fluid for temperature control to flow therethrough (Page 1 line 109-Page 2 line 14), the fluid for temperature control (Page 1 line 109-Page 2 line 14) including a lower temperature fluid (cold water) and a higher temperature fluid (hot water) adjusted in a mixture ratio (at 13 or 27) ; first supply means (2 or 29) configured to supply the lower temperature fluid (cold water) adjusted to a first predetermined lower temperature; second supply means (2 or 29) configured to supply the higher temperature fluid (hot water) adjusted to a second predetermined higher temperature; a mixing portion (at 13 or 27) configured to mix the lower temperature fluid (cold water) supplied from the first supply means (2 or 29) and the higher temperature fluid (hot water) supplied from the second supply means (2 or 29), and then cause a mixture of the lower temperature fluid and the higher temperature fluid to flow to the flow passage (13 or 27) for temperature control; a first flow rate control valve (cold side valve 10) configured to control a flow rate of the lower temperature fluid (cold water) supplied from the first supply means (2 or 29); and a second flow rate control valve (hot side valve 10) configured to control a flow rate of the higher temperature fluid (hot water) supplied from the second supply means (2 or 29), but lacks disclosure wherein the two-way valve for flow rate control of claim 4 is used as each of the first flow rate control valve and the second flow rate control valve.
Lawson teaches a two-way valve (60) for flow rate control as noted above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotary valve of Lenz with a rotary valve as taught by Lawson since they are considered art recognized equivalents that perform the same function of controlling a fluid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753